Judgment, Supreme Court, New York County, entered January 13, 1978, finding defendant liable for damages in the amount of $2,484,108.80 is reversed, on the law, vacated, and the case remanded, without costs or disbursements, for a hearing on the question of damages only. While this court affirms the liability aspect of this action, we find that damages were incorrectly assessed. The hearing will confine itself to plaintiffs out-of-pocket expenses and reasonable value of his services, less the value of the land at date of breach of contract. Concur-Evans, Markewich and Yesawich, JJ.